                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                5:18-cv-00143-FDW

BRANDIS JORDAN,                           )
                                          )
                   Plaintiff,             )
                                          )
vs.                                       )                        ORDER
                                          )
FNU DAVES, et al.,                        )
                                          )
                   Defendants.            )
__________________________________________)

       THIS MATTER is before the Court on its own motion.

       In reviewing the docket report in this matter, it appears to the Court that Defendant FNU

Daves has not been served with summons or filed a waiver of service. On February 12, 2019, the

Court ordered that the Clerk of Court was to commence the procedure for service as set forth in

new Local Rule 4.3 for all Defendants, who were current or former employees of the NCDPS.

[Doc. 9].

       On April 15, 2019, the NCDPS filed a document under seal indicating it was unable to

procure a waiver of service for Defendant FNU Daves because this Defendant is no longer

employed with the agency. The sealed document provides this Defendant’s last known address.

[Doc. 13].

       Generally, a plaintiff is responsible for effectuating service on each named Defendant

within the time frame set forth in Fed. R. Civ. P. 4(m), and failure to do so renders the action

subject to dismissal. However, if an incarcerated plaintiff proceeding in forma pauperis provides

the Marshals Service sufficient information to identify the defendant, the Marshals Service’s

failure to complete service will constitute good cause under Rule 4(m) if the defendant could have
been located with reasonable effort. See Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995);

Greene v. Holloway, No. 99-7380, 2000 WL 296314, at *1 (4th Cir. Mar. 22, 2000) (where the

district court dismissed a defendant in a Section 1983 action based on the prisoner’s failure to

provide an address for service on a defendant who no longer worked at the sheriff’s office,

remanding so the district court could “evaluate whether the marshals could have served

[Defendant] with reasonable effort”).

       Here, despite that requests for waivers of service were submitted to the NCDPS, no waiver

from Defendant FNU Daves was obtained. As such, it does not appear that this Defendant actually

ever received service of process.       With the additional information supplied for service on

Defendant Daves, the U.S. Marshal is hereby ordered to use reasonable efforts to locate and obtain

service on this Defendant in accordance with Rule 4.

       To that end, the Court will direct the Clerk of Court to provide a copy of Docket No. 13 to

the U.S. Marshal for its eyes only for the sole purpose of serving Defendant Daves.

       IT IS, THEREFORE, ORDERED that:

       (1) The Clerk of Court will send a copy of this Order and Docket No. 13 to the U.S.

           Marshals Service.

       (2) The U.S. Marshal shall use reasonable efforts to locate and obtain service on Defendant

           Daves in accordance with Rule 4.


                                            Signed: July 8, 2019




                                                  2
